[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                          ________________________                     FILED
                                                              U.S. COURT OF APPEALS
                                 No. 08-10107                   ELEVENTH CIRCUIT
                                                                    APR 10, 2009
                           ________________________
                                                                 THOMAS K. KAHN
                                                                      CLERK
                       D.C. Docket No. 01-00292-CV-HL-5

DANNY WILLIAMS,

                                                            Plaintiff-Appellant,

                                        versus

JAMES E. DONALD, Commissioner,
Georgia Department of Corrections,
VICTOR WALKER,

                                                            Defendants-Appellees.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Georgia
                          ________________________

                                  (April 10, 2009)

Before BLACK, PRYOR and COX, Circuit Judges.

PER CURIAM:

      Following oral argument in this appeal, we entered a Limited Remand Order

remanding this case to the district court for the purpose of deciding whether this case
is moot because of the October 6, 2008, amendment (effective after the action was

filed) to the regulation at issue. The district court has now entered an order,

consented to by all parties, finding the action moot. Accordingly, it is ordered, that

the final judgment granting summary judgment on the merits in favor of the

Defendants is vacated and the action is remanded to the district court with

instructions to dismiss the action as moot.

      JUDGMENT VACATED; REMANDED WITH INSTRUCTIONS.1




      1
          Appellees’ Motion to Dismiss for Lack of Subject Matter Jurisdiction is DENIED.

                                                2